Citation Nr: 1401307	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-43 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected xiphoid area sternal strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.G.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1983 to December 1983 and on active duty from November 1990 to July 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  During the pendency of the appeal, the Veteran moved and the New York, New York, RO currently has jurisdiction over the claim. 

In September 2009, the Veteran and D.G. testified at a hearing before a local hearing officer at the Boise, Idaho RO.  In October 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts from those hearings are included in the Veteran's claims file. 

The issues of entitlement to service-connection for disabilities of the shoulders, a hernia/GERD, and a sleep disorder, to include as secondary to service-connected xiphoid area sternal strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2012 hearing transcript; November 2008 VA examination; November 2008 VA Form 21-4142; August 2009 VA treatment record.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected xiphoid area sternal strain is manifested by constant pain and occasional swelling.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected xiphoid area sternal strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5299-5010, DC 5003. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

This appeal involves a December 2012 Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's December 2012 remand instructions.  The instruction to schedule the Veteran for a VA examination to evaluate the Veteran's xiphoid area sternal strain was completed in February 2013.  As discussed below, the Board finds that the VA examination report and opinion is adequate for purposes of evaluating the Veteran's increased rating claim.  In addition, the RO obtained VA treatment records dating from September 2009 as directed by the remand instructions.  Thus, the Board finds that there has been substantial compliance with the December 2012 remand instructions. 


II. The Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a). Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
 
In the instant case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2008 and April 2009.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned.  Following the April 2009 notice, the claim was readjudicated by way of an October 2009 statement of the case.
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, where the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.327(a) (2013). 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran examinations in November 2008 and February 2013, and the examination reports discussed the clinical findings as necessary to rate the Veteran's xiphoid area sternal strain.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As noted above, the Veteran was afforded a video conference hearing before the undersigned during which he presented oral argument in support of his claims.  He also had a hearing with RO personnel in September 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 1) the duty to fully explain the issues, and 2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal during the hearing, and both the DRO and the VLJ elicited testimony from the Veteran describing the severity of his disability and associated symptoms.  The testimony of the Veteran, to include the questions posed by the Veteran's accredited representative, focused on the elements relevant to the current appellate claim.  Indeed, in part based on the testimony provided, including testimony as to treatment for the disability, the Board remanded the Veteran's claim for additional evidentiary development in December 2012.  Significantly, neither the Veteran or his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


III.  Merits of the Claim

The Veteran's service-connected xiphoid area sternal strain is currently evaluated as 10 percent disabling.  The Veteran contends that his disability has worsened, and that the current rating does not accurately reflect the severity of his condition.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Additionally, although regulations require that a disability be viewed in relation to its recorded history, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating musculoskeletal disabilities, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

III.A.  Schedular Consideration

The service-connected xiphoid area sternum strain is currently evaluated as 10 percent disabling by analogy under DCs 5299-5010.  

The rating schedule does not have a specific DC to account for a xiphoid area sternum strain; however, the RO evaluated this by analogy to traumatic arthritis under DC 5010.  Traumatic arthritis, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated under DC 5003, on the basis of limitation of motion as per the DC for the specific joint.  If the limitation of motion is noncompensable under the appropriate DCs, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under DC 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion. 

In the absence of limitation of motion, a 10 percent rating under DC 5003 is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent disability rating is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id. 

The Veteran was provided with a VA compensation examination in November 2008.  He reported experiencing constant pain in the xiphoid area of his inner chest and taking darvocet medication twice daily for his pain.  He further explained that his pain is aggravated during the course of his employment by loading and unloading trucks, lifting items, and raising his arms high above his head.  He stated that his lifting is limited to objects weighing approximately 50 pounds or less, and that he recently took 4 days off of work due to his xiphoid pain.  The Veteran did not experience any flare ups.

Upon physical examination, the examiner noted tenderness in the xiphoid process, with pain being the most prominent symptom.  The examiner specifically noted that weakness, fatigue, and lack of endurance was difficult to assess, but noted that the Veteran had difficulty raising his arms high above his head.  A chest x-ray was conducted and its results were found to be normal.  The examiner took measurements of the range of motion of the Veteran's shoulders, and opined that he has limitation of motion in his shoulders as secondary to his xiphoid pain.  The Veteran was diagnosed with xiphoid area external strain with limited shoulder movements.  

VA treatment records reveal that the Veteran sought treatment for chest pain and his xiphoid area sternal strain.  Significantly, a January 2009 chest x-ray revealed no significant abnormality.  In addition, a September 2009 treatment record reveals that the Veteran was treated with vicodin in response to his xiphoid area pain.  

In a December 2012 hearing before the Board, the Veteran testified that he experiences constant pain and, when driving, could not take medication and he would get exhausted and feel weak.  He was told he should not lift items weighing 50 pounds or more.  He further reported occasional swelling of the area.  The Veteran also stated that his doctor suggested that he undergo surgery, but explained that surgery is not guaranteed to relieve the Veteran's symptoms.  

In a February 2013 VA examination report, the examiner noted that the Veteran had a history of trauma to the sternum during active service.  He additionally reported that the Veteran's January 2013 examination was negative except for tenderness at the epigastrium, and that x-rays taken in January 2013 were also negative.  The report further stated that a computed tomography (CT) scan of the Veteran's sternum xiphoid process taken in February 2013 was negative, and no muscle injury was indicated.

The Board finds that an increased rating for service-connected xiphoid area sternal strain is not warranted.  X-ray findings included in the Veteran's VA treatment records and VA examinations do not satisfy any of the criteria for an increased rating based on traumatic arthritis substantiated by x-ray findings.  A 20 percent rating has not been met or approximated because there is no x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Additional factors that could provide a basis for an increase have also been considered; however, the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  In that regard, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. §  4.40.  The Board has considered the Veteran's reports of pain and swelling.  With respect to the Veteran's service-connected xiphoid area sternal strain disability, such symptoms are already contemplated by the 10 percent rating.  See Deluca, 8 Vet. App. 202.  No additional functional loss to the xiphoid area was shown by the evidence.  Thus, the Veteran's current schedular rating under DCs 5299-5010 is adequate to fully compensate him for his disability on appeal.  

The Board additionally notes that to the extent that the Veteran has related that he has difficulty sleeping and lifting items due to pain, and the November 2008 VA examination report notes that he has limitation of motion in his shoulder related to his service-connected xiphoid area sternal strain, as noted above, the Board has referred these issues to the RO for its adjudication.   

As required by Shafrath, 1 Vet. App. 589, the Board has considered all potentially applicable provisions of 38 C.F.R. § Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's xiphoid sternal strain.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.  

III.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the symptoms of pain and swelling that the Veteran describes are contemplated by the criteria found at 38 C.F.R. § 4.71a.  Moreover, more severe manifestations are contemplated by the rating schedule - including involvement of 2 or more major joints or 2 or more joint groups, with occasional incapacitating exacerbations, none of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected xiphoid area sternal strain is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


